—In a negligence action to recover damages for personal injuries, etc., the defendant A.D. Herman Construction Co., Inc., appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated June 18, 1998, which granted the plaintiffs’ motion for leave to enter judgment against it upon its failure to answer or appear in the action, and denied its cross motion to compel acceptance of a late answer.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs’ motion for leave to enter a judgment upon the appellant’s failure to answer or appear and in denying the cross motion to compel acceptance of the late answer. The appellant failed to proffer a reasonable excuse for the five-month delay in answering the complaint, and failed to demonstrate that it had a meritorious defense (see, Palermo v Rodriguez, 255 AD2d 567; Jerrick Waterproofing Co. v Park Plaza Owners Corp., 251 AD2d 628; Cree v Cree, 124 AD2d 538). S. Miller, J. P., Sullivan, Joy and Altman, JJ., concur.